DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15th, 2022 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/611,741 last filed on August 15th, 2022.
Claims 5, 7-9, 20-25, 30, 32-34, 36-38 and 40-45 were cancelled.
Claims 1, 4, 14, 26, 31, 35, and 39 were amended. 
Claims 46 and 47 were newly added.
Claims 1-4, 6, 10-19, 26-29, 31, 35, 39, 46, and 47 remain pending and have been examined, directed to “TOPIC HANDLING IN MQTT NETWORKS”.

Upon further review of the latest claim amendments along with the applicant’s representative’s response and in view of the latest interview discussions, the examiner has reviewed the filed specifications and performed some updated searching and provided the following updated rejection/response.
The examiner reviewed the filed application’s Specifications and Drawings and found that in configuring a client node with a topic prefix, by a DHCP server, only if the response includes specifically the MQTT_TOPIC_PREFIX string/field, then that would mean the client will use that MQTT specific prefix string in their follow-up request with a MQTT broker.  In other more generic scenarios, the DHCP can configure prefixes, but it is not limited to specifically MQTT protocol.   The current claim language in claim 1 is still very generic and only covers the first half in just the interactions with a DHCP and does not include the subsequent interactions with a MQTT broker or MQTT server for MQTT topics (Claim 26 for example is evident of the different interactions with the MQTT broker).  And the claim language in claim 1 for the DHCP response only requires some (prefix) string that identifies or defines some particular topic/topic prefix of interest, so any string (of any length), such as a part of a DNS URL record, would be indicative of some topic or interest and that would suffice.  In these generic scenarios, the DHCP does not know to configure the client for proper MQTT protocol, without that specific MQTT_TOPIC_PREFIX string/field.  DHCP responses would generally return one or more IP addresses that translates into or maps to DNS host names with various domain names (This was similarly described in your filed Specifications, page 10, first full paragraph, which does not indicate any forms of MQTT protocol).  
In view of the latest claim amendments, in claim 1 for example, that added in the different versions of DHCP requests and responses, Sternberg was reviewed and believed to be still relevant and applicable here along with the previously applied teachings of Rinto-aho, without changing the premise of how DHCP requests and responses operate between the two versions, thus allowing the system to still be operational and responsive no matter the version that’s required.  Sternberg has entire sections directed to MQTT protocol and virtualization and as previously established, there are embodiments directed to server instances that can function like DHCP.  The examiner has also further added an additional reference, Cathrow, to supplement Sternberg, as Cathrow also deals with DHCP and MQTT as well.  
With respect to claim 26 that deals with the MQTT broker in a separate/subsequent process, the previous combination of Sternberg and Mankovskii remains applicable, as Sternberg already discloses of an entire section on MQTT with client requests that include a supplied Topic Names and associated data that is to be published or subscribed to.
The other independent claims 14, 31, 35 were similarly amended and argued following claims 1 while claim 39 was similarly amended and argued following claim 26 and therefore were all similarly rejected under the same rationale following claims 1 and 26 respectively. 
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
More specifically, with claims 11 and 12, the independent claim 1 already covers both versions for the request and the response, and thus claims 11 and 12 are not further limiting in any way.  
For claim 13, the claim language is actually more generic without the DHCP versions and therefore is again not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-19, 25, 31, 35, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0332421 A1 to Sternberg et al. (“Sternberg”) in view of U.S. Patent Publication No. 2016/0246638 A1 to Rinta-aho et al. (“Rinta-aho”) and further in view of U.S. Patent Publication No. 2016/0337181 A1 to Cathrow et al. (“Cathrow”).

As to claim 1, Sternberg discloses a method for configuring a Message Queue Telemetry Transport, MQTT, client node with a topic prefix, the method being performed by the MQTT client node, the method comprising:
sending a dynamic host configuration protocol, DHCP, solicit message or a DHCP discover message, wherein the DHCP solicit message or the DHCP discover message comprises a request for configuration (Examiner’s Note: The limitation features here cover the initial exchange between a client and a DHCP server, with a response coming back that includes some indication of a topic, via the prefix, that suggests the client is intending to use MQTT protocol next and send to a MQTT broker with the topic ready to be posted/published.  This exchange with the DHCP is not with the MQTT and the term/phrase “MQTT” used in front of the “client node” is interpreted as intended use, since the DHCP is only concerned with the initial configuration and not with any publishing of any topics according to any protocols like MQTT protocol.
With that in mind, Sternberg discloses of different embodiments and implementations involving publishing and subscribing and brokers.  In one embodiment for non-3GPP RATs, clients or UEs can connect to a SISF (Slice Instance Selection Function) that presents or act as a DHCP server (e.g., Sternberg: ¶¶ 317 and 325).  Sternberg also discusses about the initial client connections that can contain various descriptors that might indicate the client’s topics of interest via descriptors (e.g., ¶¶ 264-265) and how the SISF (or acting DHCP server) responds back with the initial connections, which also contains descriptors, which are interpreted as indicative of some topic prefix (e.g., ¶¶ 296-303, 307-308, and 324-327).
While Sternberg does not explicitly go into the different versions with DHCP v4 (discover) or v6 (solicit) messaging, Rinta-aho more expressly discloses of the differences between the versions in the initial message to the DHCP (e.g., Rinta-aho: ¶¶ 63-64).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Rinta-aho’s teachings about the different versions of DHCP within Sternberg’s overall system, as it’s simply clarifying how different user clients can use their devices to connect via the DHCP server, via different versions); and
after sending the DHCP solicit message or the DHCP discover message, receiving a DHCP advertise message or a DHCP offer message comprising configuration information and at least one prefix string defining the topic prefix to be used together with a topic by the MQTT client node when publishing data on said topic, wherein the DHCP advertise message or the DHCP offer message was sent by a DHCP server (Following the above interpretations, as far as the different version responses (v4 offer message or advertise message) coming back from the DHCP server, Rinto-aho’s incorporated teachings once again are relied upon to teach and/or suggest of following the appropriate options and variables in the response message (e.g., Rinta-aho: ¶¶ 63-64).  Once again, this would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, as it’s simply how the different versions of DHCP functions.  
As for the “string” that indicates the prefix or defines the topic prefix that will be used with the topic, this can be interpreted as any “string” (of any length as well) that would suggest or indicate any sort of interest.  From Sternberg, the various service descriptors, that’s part of the initial DHCP request and response, is already a form of indication of what the client/user is interested in, in terms of a “topic” or general category.  The DHCP response back to the client would provide the necessary information, such as a URI/URL information, for the client to further use later.
To further supplement this obvious aspect, Cathrow more expressly discloses of a similar system that allows a client to perform “service discovery” with a DHCP in order to be provisioned with configuration information to later interact with MQTT services for example (e.g., Cathrow: ¶¶ 6, 27, 38-39, 49-50, and 64).  Cathrow discloses that the response back from a DHCP server would contain various provisioned, configuration parameters that includes a DNS server IP address that would further identify the DNS server and a domain search path that can include further information like prefix domain names, for the user/client to later search for in the DNS records (e.g., Cathrow: ¶¶ 49-50 and 64).  This would be an example of a string that is indicative of a topic that the client is interested in.
Based upon Cathrow’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Cathrow’s teachings, along with Rinto-aho’s teachings of the different DHCP versions, to allow client devices/systems to readily connect with a DHCP to get configuration information to further connect or retrieve what the client is interested in.  One of ordinary skill in the art would have been motivated, as this further improves adaptability and support across different versions and different connecting devices. 

As to claim 2, Sternberg further discloses the method according to claim 1, wherein each of the at least one prefix string is provided in an MQTT protocol topic prefix, MQTT_TOPICPREFIX, data structure (Following claim 1, based upon the combined teachings from Sternberg, Rinto-aho, and Cathrow, since both Sternberg and Cathrow specifically disclose of clients being supported to communicate via MQTT protocol, and following what’s established and interpreted from claim 1, the provisioned configuration information in the DHCP response back to the client, would include a “string” which is interpreted as the “prefix string” that is also indicative of a “topic” that the client is interested in.  Therefore, Sternberg’s teachings of a supplied Topic Name or a supplied Topic Filter is a “string” contained within the request, following MQTT protocol, e.g., Sternberg: ¶¶ 62-63).

As to claim 3, Sternberg further discloses the method according to claim 1 further comprising: 
registering with an MQTT broker node for at least one of publishing and subscribing to data at least on said topic (The initial connection procedure is also called a registration procedure, and there are embodiments were a broker is utilized, e.g., Sternberg: ¶¶ 44-45, 53-61, 167, and 448). 

As to claim 4, Sternberg further discloses the method according to claim 3, further comprising: 
sending towards the MQTT broker node, a publication message, wherein the publication message comprises a topic identifier identifying said topic to be published, and the received prefix string as prefix to said topic (Following claims 1 and 3, once again, Sternberg already discloses of embodiments while following MQTT protocol, explaining that the “Q” in MQTT is the topic and a client’s request would include a supplied Topic Name or a supplied Topic Filter, which would be the prefix string, in the request for the client to either publish or subscribe to (e.g., Sterberg: ¶¶ 44-45 and 53-62).  And from Cathrow’s combined and incorporated teachings, the DHCP response can further include additional URI/URL links, that may be appended to the prefix string (e.g., Cathrow: ¶¶ 49-50 and 64).

As to claim 6, Sternberg further discloses the method according to claim 1, further comprising:
obtaining from the DHCP server a first unique prefix string for (i) a first application running on the MQTT client node that is to publish data or subscribe to data on said topic, or (ii) a first user of the MQTT client node (Following claim 1 and under the OR condition, only one of these needs to be addressed.  And for (ii), the DHCP response coming back would presumably mean the user is authenticated and assigned an address and now ready to communicate with the MQTT server/broker using their publishing and/or subscribing application along with the supplied Topic Name that is unique, e.g., Sternberg: ¶¶ 61-62); and
obtaining from the DHCP server a second unique prefix string for (i) a second application running on the MQTT client node that is to publish data or subscribe to data on said topic or (ii) a second user of the MQTT client node (Similar to the above with first request from a client user, for element (ii), this would be treated as a separate instance as a separate unique request and the second user would be treated as equally unique, authenticated and ready to communicate with the MQTT server/broker next using their own application and their own supplied Topic Name in their request, e.g., Sternberg: ¶¶ 61-62).
As to claim 11, Sternberg further discloses the method according to claim 1, wherein the DHCP server is an Internet Protocol version six DHCP server, DHCPv6 server, the request is sent in a DHCPv6 solicit message, and the response is received in a DHCPv6 advertise message (Following claim 1, once again, while Sternberg does not expressly disclose of the different versions and message types, Rinta-aho more expressly discloses of the differences in the message types for DHCPv6 (e.g., Rinta-aho: ¶¶ 63-64).
See the previously stated reasons for combining and incorporating Rinta-aho’s teachings within Sternberg).

As to claim 12, Sternberg further discloses the method according to claim 1, wherein the DHCP server is an Internet Protocol version four DHCP server, DHCPv4 server, the request is sent in a DHCPv4 discover message, and the response is received in a DHCPv4 offer message (Following claim 1 and similar to claim 11, once again, while Sternberg does not expressly disclose of the different versions and message types, Rinta-aho more expressly discloses of the differences in the message types for DHCPv4 (e.g., Rinta-aho: ¶¶ 63-64).
See the previously stated reasons for combining and incorporating Rinta-aho’s teachings within Sternberg.

As to claim 13, Sternberg further discloses the method according to claim 1, wherein 
the request is sent in a DHCP request message (see below), and 
the response is received in a DHCP response message (Examiner’s Note: This limitation is now a more generic version of claim 1 now, since it lacks the specificity of either DHCP v4 or v6 request or response message.
Since Sternberg discloses of the use of DHCP as a server in at least one embodiment, the response from the DHCP back to the client would be a DHCP response message, e.g., Sternberg: ¶¶ 317, 477, and 479).

As to claim 14, see the similar corresponding rejection of claim 1 as Sternberg also discloses of the embodiment where a DHCP server is involved, on the receiving end of the same steps, performing the same process, from a client (e.g., ¶¶ 53-62, 317, and Figs. 12- 13).

As to claim 15, see the similar corresponding rejection of claim 2.

As to claim 16, Sternberg further discloses the method according to claim 14, wherein the method further comprises receiving information pertaining to a set of topic prefixes, wherein the information was sent by an MQTT service operator node,
the information indicates the set of topic prefixes, and
the topic prefix is selected from the indicated set of topic prefixes.
(Following claim 14 and similar to claim 1, Sternberg discloses of embodiments involving MQTT and the DHCP response coming back from the server would include the particular supplied Topic Name or a supplied Topic Filter that are of interest to the client which are uniquely identified and indicated within the requests, e.g., Sternberg: ¶¶ 62-63).

As to claim 17, Sternberg further discloses the method according to claim 14, further comprising: 
storing the at least one prefix string in a list of prefix strings, wherein the at least one prefix string is mapped to an identity of the MQTT client node (Similar to claim 16, the server can store a list of prefixes, with one that pertains to the client/client’s request, e.g., Sternberg: ¶¶ 62-63).

As to claim 18, Sternberg further discloses the method according to claim 14, wherein 
the MQTT client node is part of a set of MQTT client nodes associated with an MQTT broker node (see below), and 
the prefix string is unique for the MQTT client node among all MQTT client nodes in the set of MQTT client nodes (Each client node would have a unique client identifier, such as based upon their supplied Topic Name, e.g., Sternberg: ¶¶ 62-63 and Figs. 7-13).

As to claim 19, see the similar corresponding rejection of claim 6.

As to claim 25, see the similar corresponding rejection of claims 13.

As to claim 31, see the similar corresponding rejection of claim 1 with respect to the MQTT client system itself.
 
As to claim 35, see the similar corresponding rejection of claim 14 and 1 with respect to the DHCP server responding to the MQTT client on the other end.

As to claim 46, Sternberg further discloses the method of claim 1, wherein the prefix string is unique to the MQTT client node among a plurality of MQTT client nodes (Following claim 1, each of the topics requested would be unique to the client, because the topic is associated with a unique client identifier (e.g., Sternberg: ¶¶ 61-63).  In other words, each client and topic pair would be unique as the system wouldn’t need to have two of the same topic requested by the same client).

As to claim 47, Sternberg further discloses the method of claim 1, wherein
said at least one prefix string comprises a first part and a second part (Sternberg discloses of Topic Names and also of other information, like unique cClient Identifiers, e.g., Sternberg: ¶¶ 61-63),
the first part defines the topic prefix (e.g., Sternberg: ¶¶ 61-63), and
the second part identifies a particular user of the MQTT client node or a particular application of the MQTT client node (a unique Client Identifier would be part of the PUBLISH or SUBSCRIBE messages from the client, while following MQTT protocol, e.g., Sternberg: ¶¶ 61-63).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0332421 A1 to Sternberg in view of U.S. Patent Publication No. 2016/0246638 A1 to Rinta-aho, and further in view of U.S. Patent Publication No. 2016/0337181 A1 to Cathrow, and further in view of U.S. Patent Publication No. 2006/0176847 A1 to Chen et al. (“Chen”).

As to claim 10, Sternberg further discloses the method according to claim 1, wherein each of the at least one prefix is a cryptographic hash of a medium access control, MAC, address of the MQTT client node (While Sternberg covers security and authentication concerns, Sternberg does not expressly disclose of hashing the MAC address.
Both Rinta-aho and Cathrow also do not further elaborate on this aspect.
Chen more expressly discloses of the idea to hash the MAC address in a particular embodiment, which was explained as important and/or necessary when there’s limitations on address space for example, such as with IPv4 (e.g., Chen: ¶ 99).
Based upon Chen’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Chen’s specific teachings with respect to hashing within Sternberg’s overall system, as Sternberg already covers many different implementations and the use of cryptographic hashing would be beneficial from a security perspective).

Claim 26-29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0332421 A1 to Sternberg in view of U.S. Patent Publication No. 2018/0189303 A1 to Mankovskii, Serguei (“Mankovskii”).

As to claim 26, Sternberg further discloses a method for verifying a Message Queue Telemetry Transport, MQTT, client node's right to publish, the method being performed by an MQTT broker node, the method comprising: 
receiving a request for publishing data on a topic, the request comprising a topic identifier identifying the topic, data to be published, and a prefix string, wherein the request was sent by an MQTT client node (Sternberg discloses of implementations that involve an intermediary component like middleware or a broker, which acts to receive requests coming from a client using MQTT protocol which would have the supplied Topic Name or a supplied Topic Filter, that would be indicative of the topic of interest.  In cases where the request is a PUBLISH request (and not a SUBSCRIBE request), the data to be published would be included, e.g., Sternberg:  ¶¶ 44 and 61-63 and Fig. 10); and 
validating said prefix string together with an identity of the MQTT client node in order to verify whether said MQTT client node is allowed to publish data on said topic or not (While the functionalities of a broker were covered and following the above step of receiving the client’s request by a broker, Sternberg discloses of clients being able to submit publish or subscribe requests, which would contain within the request a prefix string with the particular/unique Topic Name (e.g., Sternberg: ¶¶ 37, 45-49, 53-63).  However, Sternberg does not expressly further disclose of specifics regarding validation and verification of the user’s request or more specifically validating and verifying the specific (publish/subscribe) request itself by checking the prefix string.  
Mankovskii more expressly discloses of a broker that can perform validation and verification on the request (e.g., Mankovskii: ¶¶ 27, 28, and 32 and Fig. 2, 207 onwards with both yes/no branches).  For example by ensuring that the publishing request is valid as part of a larger process, by checking and ensuring the name/identifier is unique enough.  Therefore, it would have been obvious to one of ordinary skill in the art that such a process when combined and incorporated with Sternberg’s teachings which also cover the concept of users being able to publish or subscribe to content by submitting their requests to a broker, and following MQTT, would lead to a resulting combined system that can validate and ensure the request prefix string is unique enough before creation or proceeding further.
One of ordinary skill in the art, before the effective filing date of the present application, would have found it obvious and have been motivated to combine and incorporate Mankovskii’s teachings within the overall system and teachings of Sternberg because it would enhance overall security and validity of the system).

As to claim 27, Sternberg further discloses the method according to claim 26, wherein the MQTT client node is not allowed to publish data on said topic as a consequence of the MQTT client node having failed to successfully register with the MQTT broker node (¶¶ 44-45, 53-61, 167, 448 – Sternberg discloses that the initial connection procedure is also called a registration procedure.  Therefore, it would have been obvious to one of ordinary skill in the art that if the initial connection was not successfully established, then the client would not have been properly connected to publish or subscribe to any data/topics).

As to claim 28, Sternberg further discloses the method according to claim 26, further comprising, when the MQTT client node is not allowed to publish data on said topic: 
rejecting the publishing of the data (Following claim 26, while Sternberg does not elaborate on this, from Mankovskii’s incorporated teachings, Mankovskii’s ¶ 32 more expressly discloses of the ability to return a failed request).
See the previously stated reasons for combining and incorporating Mankovskii’s teachings within Sternberg.

As to claim 29, Sternberg further discloses the method according to claim 26, further comprising, when the MQTT client node is not allowed to publish data on said topic: 
preventing a further attempt by the MQTT client node to register with the MQTT broker node (Following claim 26, while Sternberg does not elaborate on this, from Mankovskii’s incorporated teachings, Mankovskii’s ¶¶ 47, and 49 more expressly discloses that a broker can reject or not allow the publication of data/information for any number of reasons, such as non-existent topics/sub-channel or for limited visibility due to security reasons, in which case would mean the client node is not cleared or registered for it).
See the previously stated reasons for combining and incorporating Mankovskii’s teachings within Sternberg.

As to claim 39, see the similar corresponding rejection of claim 26 with respect to the broker system itself.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455                                                                                                                                                                                                        


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455